DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           BESSIE I. POSTELL,
                               Appellant,

                                       v.

   COMERICA BANK, in substitution for BANK OF AMERICA, N.A.
  SUCCESSOR BY MERGER TO BAC HOME LOANS SERVING, LP, in
substitution for the original Plaintiff BAC HOME LOANS SERVICING, LP
         f/k/a COUNTRYWIDE HOME LOANS SERVICING LP,
                                  Appellee.

                                No. 4D15-3819

                                [ May 18, 2016 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. 10-16775
CACE 13.

   Catherine A. Riggins, Miami, for appellant.

  Nicholas S. Agnello of Burr & Forman LLP, Fort Lauderdale, for
appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

    The borrower appeals a final judgment of foreclosure following a
nonjury trial on the grounds that the lender failed to establish its standing
to foreclose. The appellee has filed a confession of error. Accordingly, we
reverse the final judgment of foreclosure and remand with instructions for
the trial court to enter an involuntary dismissal in favor of appellant.

   Reversed and Remanded.

CIKLIN, C.J., WARNER and STEVENSON, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.